DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.            The Preliminary Amendment filed on December 19, 2019, has been received and entered.




3.	Applicant’s election without traverse on September 1, 2022 of Group I (with species), is acknowledged. 




4.	The Amendment filed on January 29, 2021, has been received and entered.


Claim Disposition
5.          Claims 1-69 are pending and claims 1-9, 11, 14-32, 34, 37, 39-45 and 47-50 are under examination. Claims 10, 12-13, 33, 35-36, 38, 46 and 51-69 are withdrawn as directed to a non-elected invention.





Information Disclosure Statement

6.          The Information Disclosure Statement filed on September 14, 2022, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



Drawings

7.          The Drawings filed on December 19, 2019, have been accepted by the examiner.

Specification

8.            The Specification is objected to for the following informalities:
The specification is objected to because the priority information needs to be updated on page 1 (note the application is a 371).
The specification is objected to because on page 2 line 19, the following typographical error can be found, “.. such that the cells will will persist…”.
                The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See pages 75 and 121, for example.  It is suggested that http:// is deleted.
                The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method of producing bioactive renal cells”.
  Appropriate correction is required.



Claim Objections

9.          Claims  1-9, 11, 14-32, 34, 37, 39-45 and 47-50 are objected to for the following informalities:
For clarity it is suggested that claim 1 is amended to read, “A method of producing a genomically modified bioactive renal cell (BRC), comprising: 
genetically modifying a genomic immunogenicity gene in a BRC, wherein the gene encodes a protein within a major histocompatibility complex (MHC) class I molecule or 5 a MHC class II molecule”. The dependent claims hereto are also included.
For clarity it is suggested that claim 4 is amended to read, “The method of claim 3, wherein mutating the gene comprises deleting the gene or a portion [[thereof]] of the gene”.
For clarity and precision of claim language it is suggested that claim 5 is amended to read, “The method of claim 3, comprising mutating two or more genes selected from the group of [[any combination of two or more of a]] B2M, HLA-A, HLA-B, HLA-C, HLA-DRA, HLA-DRB1, HLA-DRB3, HLA-DRB4, HLA- DRB5, HLA-DPA1, HLA-DPA2, HLA-DQAI, and[[/or]] HLA-DQB1 [[gene]].  See also claim 37 with similar language.
Claims 2 and 5 are objected to for the recitation of non-elected subject matter.
For clarity and consistency, claim 24 should be amended to recite “wherein” in lieu of “where”.
For clarity it is suggested that claim 27 is amended to recite, “…stabilized with a [[by including]] modified nucleic acid….”.
For clarity it is suggested that claims 47 and 49 are amended to spell out the acronyms.
Appropriate correction is required.

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


10.	Claims 1-9, 11, 14-32, 34, 37, 39-45 and 47-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method of producing a genomically modified bioactive renal cell comprising genetically modifying a genomic immunogenicity gene in a BRC, wherein the gene encodes a protein… (see for example, claim 1)”. The claimed invention is described by an activity and potential, however, is devoid of a structural limitation. No structure function correlation is made. The claimed invention encompasses a large variable genus of structures for the gene and ways to modify the gene, therefore, the claimed method is not descriptive with respect to the methodology to achieve the method objective. It is noted that claim 2 for example, provides several options of genes, however, claim 1 needs to stand and its own and claim 2 is also devoid of a structure. The claimed invention also encompasses any gene editing protein or delivering any gene editing protein across the cell membrane, any Cas protein and any RNA guide, for example. Thus, the claimed invention is not adequately described.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



11.          Claims 1-9, 11, 14-32, 34, 37, 39-45 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous with the method step being “genetically modifying a gene in a BRC”, because the method should inform the ordinary skill worker what is specifically being performed to get to a resulting effect as claimed in the preamble. The broad phrase of ‘genetically modifying’ can be construed as mutating a gene (as claimed in claim 3); can be transferring a gene; can be deleting a gene; inserting a gene near a targeted gene, etc. Thus the metes and bounds of the claim language is unclear because the ordinary skilled worker is not informed what method step was taken to produce the modified BRC. The dependent claims hereto are also included.
Claim 25 is indefinite because the claim is construed as incomplete since missing a period. MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, each element or step of the claims should be separated by a line indentation, 37 CFR 1.75(i).
Clarification is needed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
                                                  13.	Claim(s) 1-9, 11, 14, 20-22, 27-28, 39-45 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over President and Fellows of Harvard College (here after Harvard), (WO2016/073955)) in view of RegenMed TX, LLC (US 2016/0206659, here after RegenMed TX).
Harvard teaches a method of producing a genomically modified bioactive somatic cell comprising genetically modifying a genomic immunogenicity gene in a somatic cell, wherein the gene encodes a protein within a major histocompatibility complex (MHC) class I molecule or a MHC class II molecule ((see paragraph [0015], a primary human cell or population of primary human cells comprising a genome in which the beta-2 microglobulin (B2M) gene on chromosome 15 has been edited to delete a contiguous stretch of genomic DNA comprising base pairs 5109 to 73 1(SEQ ID NO: 1), thereby eliminating surface expression of MHC Class I protein in the cell or population of cells; see paragraph [0017], somatic cells). However, Harvard teaches that elimination of B2M increases the applicability of cell-based therapy by avoiding unwanted recipient immune response (see paragraph [0003], the creation of cells suitable for transplantation that eliminate or reduce the likelihood of triggering unwanted recipient immune responses to allogeneic transplants of such cells), and that elevated serum B2M level is observed in subject having Wilson disease leading to renal tubular dysfunction (paragraph [0097], B2M has been observed in the serum of normal individuals and in elevated amounts in urine from patients having Wilson disease, cadmium poisoning, and various conditions leading to renal tubular dysfunction).
RegenMedTx teaches a method comprising cell-based therapy for chronic renal failure (see paragraph [0054]), the present invention provides methods for the treatment of subjects in need of cell populations enriched for EPO-producing cells…the EPO deficiency or anemia occurs secondary to a disorder selected from the group consisting of chronic renal failure). It would have been obvious to one of ordinary skill in the art to have reduced B2M expression in the cell-based therapy comprising bioactive renal cell, as taught by RegenMedTX, because Harvard teaches that elimination of B2M increases the applicability of cell-based therapy by avoiding unwanted recipient immune response (paragraph [0003]).
Harvard and RegenMedTX teach the method of claim 1, wherein the gene is a B2M gene (see Harvard paragraph [0015]), thus claim 2 is obvious. The combination of Harvard and RegenMedTX teach the method of claim 1, wherein genetically modifying the gene comprises mutating the gene (Harvard, paragraph [0015], a primary human cell or population of primary human cells comprising a genome in which the beta2 microglobulin (B2M) gene on chromosome 15 has been edited to delete a contiguous stretch of genomic DNA comprising base pairs 5109 to 73  1(SEQ ID NO:1…)); thus claim 3 is obvious.
The method of claim 3 is taught by the references, wherein mutating the gene comprises deleting the gene or a portion thereof and mutating any combination of two or more B2M and HLA-C gene (see Harvard paragraph [0015], [0076] and FIG 22 (demonstrating that delta B2 clones are devoid of HLA-C surface expression), thus claims 4 and 5 are obvious. Claim 6 is obvious over the combined teaching and because RegenMedTX  teach BRC is a selected renal cell (SRC), see paragraph [0011], the present invention provides an admixture of human renal cells comprising a first cell population, B2, and a second cell population wherein B2 comprises an isolated, enriched population of tubular cells and wherein the second cell population comprises erythropoietin (EPO)-producing cells glomerular cells and vascular cells). The invention of claim 7 is also obvious because the RegenMedTX reference teach SRC is in a population of SRCs (see RegenMedTX, paragraph [0011]). In addition, it is disclosed that the SRC is a tubule cell (see RegenMedTX paragraph [0011], see claim 8. Furthermore, it is disclosed that the tubule cell is a proximal tubule cell (see RegenMedTX paragraph [0141]); subfraction B2 was enriched for proximal tubular cells), therefore claim 9 is obvious.
Regarding claim 10, Harvard and RegenMedTX teach the method of claim 7, wherein the SRC is an endocrine, vascular or glomerular cell (RegenMedTX, paragraph [0011], the second cell population comprises erythropoietin (EPO) producing cells, glomerular cells and vascular cells).
Harvard and RegenMedTX teach the method of claim 7, wherein the population of SRCs comprise hypoxia-resistant and iodixanol-resistant cells, rendering claim 11 as obvious (see RegenMedTX, paragraph [0011], the B2 cell population is hypoxia-resistant). Claim 12 is obvious because, Harvard and RegenMedTX teach the method of claim 7, wherein the population of SRCs comprise cells that express hyaluronic synthase-2 (RegenMedTX, see paragraph [0011], the B2 cell population is capable of producing and/or stimulating production of a high-molecular weight species of hyaluronic acid (HA) both in vitro and in vivo, via expression of HAS-2 (hyaluronic synthase-2)).
Regarding claim 13, Harvard and RegenMedTX teach the method of claim 7, wherein the population of SRCs comprise cells that are capable of receptor-mediated albumin transport (RegenMedTX, see paragraph [0013], the admixture is capable of receptor-mediated albumin uptake).
Regarding claim 14, Harvard and RegenMedTX teach the method of claim 7, wherein genetically modifying the gene comprises (i) expressing a gene editing protein in the BRC; or (ii) delivering a gene editing protein across the cell membrane of the BRC (Harvard, see paragraph [0133]. The process of introducing the nucleic acids into cells can be achieved by any suitable technique. Suitable techniques include calcium phosphate or lipid-mediated transaction, electroporation, and transduction or infection using a viral vector).
Regarding claim 5, Harvard and RegenMedTX teach the method of claim 14, wherein the gene editing protein is an RNA guided Endonuclease (Harvard, para [0016], wherein the contiguous stretch of genomic DNA has been deleted by contacting the cell or population of human cells with a Cas protein or a nucleic acid encoding the Cas protein and a pair of ribonucleic acids).
Regarding claim 20, Harvard and RegenMedTX teach the method of claim 1, further comprising culturing the BRC to produce progeny with a genetic modification in the gene (RegenMedTX, para [0435], For harvest or serial passage, cultured cells were Detached with 0.25% Trypsin EDTA.). Claim 21 is obvious, because Harvard and RegenMedTX teach the method of claim 1, wherein the progeny have reduced potential for immune rejection compared to corresponding cells that do not comprise the genetic modification in the gene (Harvard, paragraph [0003], the creation of cells suitable for transplantation that eliminate or reduce the likelihood of triggering unwanted recipient immune responses to allogeneic transplants of such cells).
Regarding claim 22, Harvard and RegenMedTX teach the method of claim 1, wherein the gene editing protein is expressed from transfected mRNA (Harvard, paragraph [0028], the nucleic acid encoding Cas protein comprises a messenger RNA (mRNA) encoding Cas9 protein).
Regarding claim 27, Harvard and RegenMedTX teach the method of claim 22, wherein the transfected mRNA is stabilized by including modified nucleic acid bases or polyadenylation sequences (Harvard, paragraph [0028], in some embodiments, the RNA comprises at least one modified nucleotide selected from the group consisting of pseudo uridine.....). Claim 28 is obvious because, Harvard and RegenMedTX teach the method of claim 22, wherein the transfected mRNA is coupled with at least one 20 cell-penetrating peptide (Harvard, paragraph [0131],Cas proteins can be conjugated to or fused to a cell-penetrating polypeptide or cell-penetrating peptide). Regarding claim 35, Harvard and RegenMedTX teach the method of claim 1, wherein genetically modifying the gene reduces the amount of MHC class on the surface of the cell (Harvard, para [0015], thereby eliminating surface expression of MHC Class protein in the cell or  population of cells). Regarding claim 38, Harvard and RegenMedTX teach the method of claim 1, wherein at least one of the genes is an HLA gene (Harvard, para [0076], FIG.22F demonstrates that delta B2 clones are devoid of HLA-C surface expression).
Regarding claim 39, Harvard and RegenMedTX teach the method of claim 1, for preparing a BRC to be used as a medicament (RegenMedTX, paragraph [0026], a use of the cell preparations and admixtures thereof or an implant able construct of the instant invention for the preparation of a medicament useful in the treatment of a kidney disease, anemia or EPO deficiency in a subject in need thereof).
Regarding claim 40, Harvard and RegenMedTX teach the method of claim 1, for preparing BRC for treating chronic kidney disease in a patient (RegenMedTX, paragraph [0054], chronic renal failure). Further, regarding claim 41, Harvard and  RegenMedTX teach the method of claim 20, further comprising expanding the progeny (RegenMedTX, paragraph [0435], For harvest or serial passage, cultured cells were detached with 0.25%Trypsin EDTA.).
Regarding claim 42, Harvard and RegenMedTX teach the method of claim 41, wherein expanding the progeny comprises passaging the progeny at least 1,2,3,4, or 5 times (RegenMedTX, para [0435], for harvest or serial passage, cultured cells were detached with 0.25%Trypsin EDTA).

Regarding claim 43, Harvard and RegenMedTX teach the method of claim 41, wherein the cell growth kinetics are monitored at each cell passage (RegenMedTX, graph [0187], FIG.118 depicts cell expansion results from human biopsy).
Regarding claim 44, Harvard and RegenMedTX teach the method of claim 41, wherein cell counts and viability of the progeny are monitored by Trypan Blue dye exclusion (RegenMedTX, see paragraph [0415], a sample acquired for cell counting and viability assessment using trypan blue exclusion). Regarding claim 45, Harvard and RegenMedTX teach the method of claim 7, but do not specifically teach wherein the SRC expresses CK18. However, cytokeratin 18 is a well-known marker for renal tubular epithelial cells, and thus, it would have been obvious to one of ordinary skill in the art to have included CK18 as the marker in renal cell culture.
Regarding claim 46, Harvard and RegenMedTX teach the method of claim 45, wherein the SRC expresses GGT (RegenMedTX, paragraph [0300], expression of kidney tubular  markers, including, but not limited to, megalin, gamma-glutamyl-transpeptidase (GGT)). Regarding claim 48, Harvard and RegenMedTX teach the method of claim 44, wherein BRC or SRC functionality is further established by gene expression profiling or measurement of enzymatic activities (RegenMedTX, paragraph [0074], FIG.9 depicts dynamic cultured (+) tubular gene expression in prolonged culture). In addition, claim 49 is obvious because Harvard and RegenMedTX teach the method of claim 48, wherein the measured enzymatic activity is for LAP and/or GGT (RegenMedTX, see paragraph [0300], expression of kidney tubular markers, including, but not limited to, megalin, gamma-glutamyl-transpeptidase (GGT)).
Regarding claim 50, Harvard and RegenMedTX teach the method of claim 1, wherein the BRC is obtained by kidney biopsy (RegenMedTX, paragraph [0024], the kidney sample is a kidney biopsy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the invention as obvious. The ordinary skilled worker would combine the teachings based on similar disclosure in the references.  Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.




14.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over President and Fellows of Harvard College (here after Harvard), (WO2016/073955)) in view of in view of WO 2016/094679A1 to Regents of the University of Minnesota (hereinafter ‘UnivMinnesota’).
The teaching of Harvard pertaining to claim 1 is above. Regarding claim 37, Harvard and RegenMedTX teach the method of claim 1, comprising genetically modifying at two or more genes, wherein at least one of the genes is encodes a protein within a MHC class molecule (Harvard, paragraph [0015]), but do not specifically teach that at least one of the genes is encodes a protein within a MHC class II molecule. Univ Minnesota teaches a method comprising cell-based therapies (see paragraph [00293]. These cells, organs, and/or tissues can be used for cell-based therapies. These cells, organs, and/or tissues can be used to treat or prevent disease in a recipient (for example, a human or non-human animal). Surprisingly, the genetic modifications as described herein can help prevent rejection) wherein the amount of MHC class II on the surface of the cell is reduced (paragraph [00101]. Genetically modified non-human animal can comprise one or more genes whose expression is reduced, for example, where genetic expression is reduced. The one or more genes whose expression is reduced include but are not limited to...class Il major histocompatibility complex transactivator (CIITA)). It would have been obvious to one of ordinary skill in the art to have reduced amount of MHC class II on the surface of the cell for cell-based therapies, to avoid unwanted immune response.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the invention as obvious. The ordinary skilled worker would combine the teachings based on similar disclosure in the references.  Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.


15.	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvard and RegenMedTX‘659, in view of US 2015/0246073A1 to REGENMEDTX (hereinafter‘RegenMedTx'073).
The teaching of Harvard and RegenMedTX’659 pertaining to claim 1 is set forth above. Regarding claim 47, Harvard and RegenMedTX‘659 teach the method of claim 41, but do not specifically teach wherein the metabolism of Presto Blue and production of VEGF and KIM-1 are used as markers for the presence of viable and functional progeny. RegenMedTx'073 teaches the metabolism of Presto Blue and production of VEGF and KIM-1 are used as markers for the presence of viable and functional progeny (paragraph [0343]. Presence of viable cells and SRC function was demonstrated by metabolism of Presto Blue and production of VEGF and KIM-1). It would have been obvious to one of ordinary skill in the art to have applied the method of RegenMedTx'073 for the analysis of renal cell function in the method of RegenMedTX'659.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the invention as obvious. The ordinary skilled worker would combine the teachings based on similar disclosure in the references (analogous art).  Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.


                                                                                                                                                      



                                                                                                                                                      
Conclusion


16.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652